Citation Nr: 1106664	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-04 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from January 1970 
to February 1972.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to service connection for PTSD.

In June 2008 the Veteran testified at a hearing before RO 
personnel.  A transcript of this hearing is associated with the 
claims file.

In July 2009 the Veteran submitted to the Board additional 
evidence for consideration in connection with the claim on 
appeal.  A waiver of RO jurisdiction for this evidence was 
received in a written statement dated in September 2009 that is 
included in the record.  The Board accepts this evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2010).

In June 2010 the Board remanded the claim to the RO to schedule a 
Travel Board hearing the Veteran had requested.  

In November 2010 the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.  At the hearing he 
submitted additional evidence for consideration accompanied by a 
written waiver of RO jurisdiction for this evidence dated in 
November 2010 that is included in the record.  The Board accepts 
this evidence for inclusion in the record on appeal.  Id.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

In a November 2010 statement and in his oral testimony, the 
Veteran requested VA obtain medical records from the ADATP VA 
Clinic in Tampa, Florida, indicating that he began treatment 
there in October 2010.  He also testified that he received mental 
health treatment on a single occasion at the New Hampshire VA 
Medical Center in 2003.  The AMC/RO should obtain all VA 
treatment records identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of treatment 
of all health care providers who have treated 
him for PTSD.  After securing any necessary 
release, the AMC/RO should obtain any records 
which are not duplicates of those contained 
in the claims file, including medical records 
from the ADATP VA Clinic in Tampa, Florida 
since October 2010 and any mental health 
records from the New Hampshire VA Medical 
Center dated in 2003.  If any requested 
records are unavailable, then the file should 
be annotated as such and the Veteran and his 
representative should be so notified.

2.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


